     Case 1:15-cr-00867-RMB Document 593-19 Filed 01/21/20 Page 1 of 3




GENEL MÜDÜRLÜK
FİNANSAL MUHASEBE VE RAPORLAMA DAİRE BAŞKANLIĞI

         İÇSEL BİLGİLERE İLİŞKİN ÖZEL DURUM AÇIKLAMA FORMU

Ortaklığın Adresi                    : Barbaros Mah. Şebboy Sok. No:4 Ataşehir/İstanbul
Telefon ve Faks No                   : 0216 503 70 70 - 0212 340 93 99
E-posta adresi                       : halkbank.ir@halkbank.com.tr
Ortaklığın Yatırımcı/Pay Sahipleri ile
İlişkiler Biriminin Telefon-Faks No : 0216 503 54 04 – 0212 340 09 90
Tarih                                : 12.05.2017
Konu                                 : Basında Yer Alan Haberler Hakkında

MERKEZİ KAYIT KURULUŞU A.Ş.

Açıklanacak Özel Durumlar: Bankamız Genel Müdürü Sayın Ali Fuat Taşkesenlioğlu’na
atıfta bulunarak Sermaye Benzeri Tahvil İhracından vazgeçildiğine dair bugün itibarıyla
yayınlanmış olan haberle ilgili açıklama aşağıdaki gibidir.

Bilindiği üzere Bankamız Genel Müdür Yardımcısı Mehmet Hakan Atilla Bankamızın
Sermaye Benzeri Tahvil İhracı işlemi için yaptığı görev seyahati esnasında ihraç işlemini
tamamlamak üzere Amerika Birleşik Devletleri’nden İngiltere’ye gitmek üzereyken New
York JFK Havalimanı’ndan tutuklanmış ve kendisiyle ilgili olarak bir dava süreci
başlatılmıştır. Söz konusu olay nedeniyle ertesi gün için Londra’dan yapılması öngörülen
talep toplama işlemi teknik olarak yapılamadığından tahvil ihracı işleminin öngörüldüğü
zaman çizelgesi içinde gerçekleştirilmesinden vazgeçilmiş ve genel ve küresel gelişmeler
dahilinde ihracın gerçekleştirilmesi için uygun olacak yeni bir zaman dilimi arayışına
girilmiştir. Bankamızın tahvil ihracı işleminin iptal edilmesi sürecin hiçbir anında söz konusu
olmamıştır.

9 Mayıs 2017 tarihinde Bankamızın 2017 yılı birinci çeyrek finansal verilerinin
açıklanmasıyla Tahvil İhracı dokümantasyonun güncellenmesi çalışmaları başlatılmış ve
genel ve küresel gelişmeler ve fiyat dinamikleri çerçevesinde ihracın yapılabileceği uygun bir
zaman dilimi arayışına devam edilmektedir.

Amerika Birleşik Devletleri’nde devam eden dava süreciyle ilgili bir konuşma bağlamında,
teknik sebeplerle yapılamayan talep toplama işlemi nedeniyle o gün itibarıyla planlandığı
zaman dilimi içerisinde tamamlanmasından vazgeçilen tahvil ihracı işlemimizden
bahsedilmesi ne yazık ki Sermaye Benzeri Tahvil İhracımızın iptali şeklinde anlaşılmış ve bu
şekilde basına yansıtılmıştır.

Anılan dava ile ilgili olarak Bankamıza yönelik bir soruşturma ya da Bankamızın bir dava
sürecine dahil edilmesi söz konusu olmadığı gibi dava kapsamında sayılan somut işlemlere de
Bankamızca aracı olunmamıştır. Bankamız işlemlerinde Amerika Birleşik Devletleri
yaptırımlarının ihlaline yol açabilecek hiçbir işlem yoktur ve Bankamız kontrol ve denetim
süreçleri herhangi bir olası sahtekarlığa izin vermeyecek şekilde yapılanmıştır. Dolayısıyla
tüm işlemlerimizde ulusal ve uluslararası düzenlemelere her zaman tam bir şekilde uyum
sağlanmıştır.



                                 2017.05.12 Halkbank 'May_12_2017_About_News_on_Media'.pdf
     Case 1:15-cr-00867-RMB Document 593-19 Filed 01/21/20 Page 2 of 3



Dolayısıyla Bankamızın tahvil ihracına engel, ne devam eden dava ile ilgili olarak ne de
herhangi başka hiçbir hukuki durum bulunmamaktadır ve Bankamızın Sermaye Benzeri
Tahvil İhracı çalışmalarının iptali söz konusu olmayıp aynı şekilde devam etmektedir.

Kamuoyunun bilgisine sunarız.

Açıklamanın İngilizce versiyonu aşağıda verilmektedir. / English version of the disclosure is
stated below.

The explanation regarding the recent news about the waiver of the issuance of Subordinated
Tier 2 Bond which is attributed to the statements of Mr. Ali Fuat Taşkesenlioğlu, the General
Manager of our Bank is as follows:

As is known, Mr. Mehmet Hakan Atilla, the Deputy General Manager of our Bank, was
detained at New York John F. Kennedy Airport on his way to the UK from the USA where he
was on business travel for the transaction of the Subordinated Tier 2 Bond Issuance and the
lawsuit process related with him has been commenced. Due to the fact that the book-building
process, which was projected to be held on the following day in London, could not be realized
technically because of the above-cited incident, the issuance of subordinated Tier 2 bond was
waived in the course of the planned timetable and a new timeframe suitable for the realization
of the issuance within the scope of overall and global developments has been sought. The
cancellation of the bond issuance has not come into question at any point of the process.

Documentation update for the Subordinated Tier 2 Bond Issuance has been initiated following
the disclosure of the 2017 first quarter financials of our Bank on May 9th, 2017 and search for
an appropriate timeframe within the framework of overall and global developments and
pricing dynamics continues.

During a speech in respect of the ongoing lawsuit process in the USA, a notice which refers
to the waiver of the bond issuance in the course of the planned timetable as of that day was
unfortunately misperceived as the cancellation of our Subordinated Tier 2 Bond Issuance and
reflected in the press the same way.

There is neither an investigation or a legal process against our Bank nor has our Bank
mediated the material transactions referred in the case. Halkbank has not executed any
transaction to violate US sanctions and our Bank’s control and auditing processes are
organised in the way that no potential fraud is allowed. Thus, all of our transactions have
always been in full compliance with national and international regulations.

Therefore, there is no legal obstacle preventing our Bank from bond issuance arising either
from the ongoing legal case or any other legal proceeding, and Subordinated Tier 2 Bond
issuance has not been cancelled an it continues in its ordinary course.

We bring to the public attention.

In contradiction between the Turkish and English versions of this public disclosure, the
Turkish version shall prevail.

Yukarıdaki açıklamalarımızın, Sermaye Piyasası Kurulu’nun yürürlükteki Özel Durumlar
Tebliğinde yer alan esaslara uygun olduğu, bu konuda/konularda tarafımıza ulaşan bilgileri
tam olarak yansıttığını; bilgilerin defter, kayıt ve belgelerimize uygun olduğunu, konuyla ilgili
bilgileri tam ve doğru olarak elde etmek için gerekli tüm çabaları gösterdiğimizi ve yapılan bu
açıklamalardan sorumlu olduğumuzu beyan ederiz.

                                    2017.05.12 Halkbank 'May_12_2017_About_News_on_Media'.pdf
Case 1:15-cr-00867-RMB Document 593-19 Filed 01/21/20 Page 3 of 3




                                          Saygılarımızla,



                                   TÜRKİYE HALK BANKASI A.Ş.
                                      GENEL MÜDÜRLÜĞÜ




                     2017.05.12 Halkbank 'May_12_2017_About_News_on_Media'.pdf
